Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered June 3, 1982, convicting him of two counts of grand larceny in the second degree, upon a jury verdict, and imposing sentence of 60 days’ incarceration to run concurrent with five years’ probation, and a $1,000 fine.
Judgment affirmed, and matter remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The evidence demonstrates that the defendant, an attorney retained to handle two estates on behalf of the complainant, used estate funds to pay debts arising out of his personal financial difficulties. This, combined with evidence that several of the checks made payable to defendant were not signed by complainant although her name appeared as the signer, the fact that defendant sent complainant several checks which were returned for insufficient funds, his misinforming complainant and her new attorneys that he paid over $5,000 in estate taxes, and his inability to pay complainant the proceeds from the sale of two houses upon complainant’s demand, supports the jury’s finding of guilt.
Defendant’s remaining contentions have been considered and found to be without merit. Lazer, J. P., Mangano, Brown and O’Connor, JJ., concur.